DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 Aug 2022 has been entered.
 

Response to Amendment / Arguments
Applicant’s arguments with respect to the amended independent claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-8, 10, 12-15, 17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Marino (U.S. Patent Application Publication No. 2017/0278289; cited in Applicant's IDS) in view of Liao, M., Shi, B., & Bai, X. (2018). Textboxes++: A single-shot oriented scene text detector. IEEE transactions on image processing, 27(8), 3676-3690 (“Liao”), and further in view of Zhao, Y., Yuan, Z., & Chen, B. (2019). Training cascade compact cnn with region-iou for accurate pedestrian detection. IEEE Transactions on Intelligent Transportation Systems, 21(9), 3777-3787 (“Zhao”). 

	Regarding claim 1: 
	Marino teaches: a computer implemented method (para. 4) for detecting space suitable for overlaying media content onto an image (e.g. para. 4, receiving digital content to be integrated into target digital content), the method comprising: 
	receiving an image for media content item overlay (e.g. para. 63-65, receive target content/image into which source digital content will be integrated (overlaid)); 
	processing the received image using a set of one or more image processing techniques to automatically generate one or more proposed spaces in the image for media content item overlay (e.g. paras. 66-68, identify one or more host regions in and around the target digital content (the host regions being one or more proposed spaces) where the source content can be placed. Examples of image processing – see e.g. claims 5-7, 21, paras. 66-84, 95-107, 128-136, 240-48, 271 and Figs. 6-10 and 16)…; 
	applying one or more heuristic rules to automatically select one or more bounding boxes from the one or more proposed spaces in the image for media content item overlay (e.g. paras. 117-120, 253-60 which teaches bounding boxes for the item overlay, in combination with para.77, a heuristic rule based on texture, or para. 78-79, heuristic rule based on gradient distribution; see also claim 6, and other heuristic rules, para. 96-97, 114-16, 132, and “Host Region Identification Generally” at paras. 212-19, paras. 228-34 – the reference provides many examples of heuristic rules. See also discussion below)…; 
	selecting one or more media content items for overlay in the selected corresponding one or more bounding boxes in the image (e.g. paras. 83-85 and 101-105, 412-431, which teaches a source digital content selection module configured to select the source digital content (i.e. select one or more media content for overlay)); and 
	causing a display of the image and the selected one or more media content items overlaid within the corresponding one or more bounding boxes in the image (e.g. claims 1, 17 and Fig. 24, integrating the source content into the target content).
	Further regarding the above applying step, it would have been obvious for one of ordinary skill in the art to have further modified the applied reference, in view of same, to have obtained the applying step, and the results of the modification would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	Marino teaches several different heuristic rules that can be applied to select spaces for which to overlay content, examples of which are mapped above. Marino also teaches defining those areas or proposes spaces as bounding boxes, also mapped above. Modifying Marino in view of itself to have obtained the above is taught by Marino, and would have been obvious and predictable to one of ordinary skill in the art.
	Re: wherein the one or more image processing techniques includes a single shot text detector (SSD) network, please consider the following.  
	Marino teaches marker based host region identification (beginning at para. 220), said markers to include text, and whereby source digital content can ultimately be placed upon it (see e.g. paras. 220-225).  Marino also teaches that neural networks can be used to identify host regions (e.g. Fig. 16 and paras. 240-48 and 268-75).  With regard to a single shot text detector network as an exemplary neural network to identify text, for example, as a marker (i.e. as part of Marino’s marker based host region identification), the reference of Liao teaches single shot text detector network (see Liao, Abstract, Figs. 1-3,  and section 3). 
	 Modifying Marino, in view of Liao, such that the image processing to automatically generate one or more proposed spaces in the image for media content item overlay includes marker based host region identification, also per Marino, using machine learning, per Marino, such as a single shot text detector network, per Liao, is all of taught and suggested by the prior art, and would have been obvious and predictable to one of ordinary skill in the art. See MPEP §2143(A).   
	Re: wherein applying the one or more heuristic rules comprises generating a bounding box based on a grouping of adjacent columns, the grouping determined from multiple groupings of adjacent columns superimposed on the image, the determined grouping satisfying a predetermined minimum threshold of overlap with a proposed space of the one or more proposed spaces, please consider the following. 
	Marino teaches generating bounding boxes, as mapped above, to i.e. define and/or demarcate host regions (see e.g. paras. 117-29 and related figures referred to in these paragraphs; see also Fig. 15). Re: generating a bounding box based on a grouping of adjacent columns superimposed on an image, and above features related to establishing a determined grouping satisfying a predetermined min threshold of overlap, see Zhao, which teaches a detection method defined on a set of region intersection over unions (IoUs), which considers alignment of different part regions in a whole bounding box, whereby a minimum threshold is applied to determine positive sample matches (Abstract and Introduction). See also Figs. 4-5, 8 and 11 regarding adjacent columns superimposed on an image and Section IV (the grid model of Zhao Fig. 5 corresponds to Applicant’s Fig. 4(B)).   
	Modifying the applied references, such to include the algorithmic teachings of Zhao on the bounding box and proposed space(-s) as per Marino, is all of taught and suggested by the prior art, and would have been obvious and predictable to one of ordinary skill in the art. See MPEP §2143(A).  
	The prior art included each element recited in claim 1, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.


	Regarding claim 3:
	It would have been obvious for one of ordinary skill in the art to have further modified the applied reference, in view of same, to have obtained: the method of claim 1, wherein applying one or more heuristic rules to automatically select one or more bounding boxes from the one or more proposed spaces in the image for media content item overlay comprises one or more of: 
	generating a bounding box based on modifying one or more proposed spaces to lie on a grid that is superimposed on the image; 
	generating a bounding box that is based on determining a grouping of adjacent columns from multiple groupings of adjacent columns that are superimposed on the image such that the determined group of adjacent columns satisfies a predefined minimum threshold of overlap with a proposed space of the one or more proposed spaces; 
	generating a bounding box that is a weighted combination of the one or more proposed spaces; and 
	generating a bounding box based on predefined target properties using the one or more proposed spaces, and the results of the modification would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	Marino teaches that generating a bounding box is known (see above mapping to claim 1). Re: generating a bounding box per one or more of the above four mechanisms as it relates to selecting/identifying host regions (i.e. one or more proposed spaces), Marino teaches a weighted combination (see para. 275), and predefined target properties using one or more proposed spaces (e.g. para. 66-81, various predetermined criteria).  Modifying Marino, in view of itself, such that the generating of bounding boxes, per Marino, is based on one of the above teachings of Marino as corresponding to features of claim 3, would have been obvious and predictable to one of ordinary skill in the art.
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.


	Regarding claim 5:
	Marino further teaches: the method of claim 1, wherein the selected one or more bounding boxes are described by parameters describing a location of the bounding box in the received image and parameters describing a layout of the bounding box in the received image (see e.g. Fig. 14, one or more bounding boxes described by parameters describing a location and layout (rectangular). See also paras. 271, 274, 292 and 360-67, 393-397). 
	Modifying Marino, in view of itself, such to include the above parameters, per Marino, for bounding boxes as host regions, also per Marino, would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.


	Regarding claim 6:
	It would have been obvious for one of ordinary skill in the art to have further modified the applied references, in view of same, to have obtained: the method of claim 1, further comprising: determining that the received image is a video frame associated with a video content item; 
	retrieving a set of video frames of the video content item, wherein the set of video frames comprises video frames that are displayed subsequent to displaying the received image; 
	processing each video frame in the retrieved set of video frames using a set of one or more image processing techniques to automatically generate one or more proposed spaces in each video frame for media content item overlay; 
	applying one or more heuristic rules to automatically select one or more bounding boxes from the one or more proposed spaces in each video frame for media content item overlay; and 
	causing a display of each video frame image and the selected one or more media content items overlaid within the corresponding one or more bounding boxes in each video frame, and the results of the modification would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	The above mapping to claim 1 equally applies here.  The primary difference in the processing, applying and causing steps of claim 6 is that where there was “an image” in claim 1, this has been replaced with “video frames” or “set of video frames” and the like.  Therefore, the primary new claim limitations in claim 6, when compared with claim 1, are: determining that the received image is a video frame associated with a video content item; retrieving a set of video frames of the video content item, wherein the set of video frames comprises video frames that are displayed subsequent to displaying the received image, and replacement of instances of image (per claim 1) with video frame (and the like) in the above referenced steps (i.e. the image from claim 1 is now video).  Marino teaches this. 
	Marino, para. 64-65, 70, and 90 which teaches the above determining the received image is a video frame, and retrieving a set of video frames.  Re: wherein the set of video frames comprises video frames that are displayed subsequent to displaying the received image, Marino teaches that the host regions and added source images can be added, or host region defining data and host region objects, etc. can be stored and delivered to users when the content is requested, and includes streaming (i.e. para. 65). This corresponds to the above wherein clause. This is also/alternatively taught whereby the received image is a video frame as part of a set that belong in, i.e. a video game (see para. 65). See also paras. 98, 101, 117-121. 
	Modifying Marino, in view of itself, such that the steps of claim 1, as mapped above, are also applied to videos, as also mapped above, is all taught by Marino and would have been obvious and predictable to one of ordinary skill in the art.
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.


	Regarding claim 7:
Marino further teaches: the method of claim 6, wherein applying one or more heuristic rules to automatically select one or more bounding boxes from the one or more proposed spaces in each video frame for media content item overlay further comprises ensuring that there is a smooth transition of the overlaid media content in each of the video frame images being displayed subsequent to the display of the received image when displaying the video content item (see e.g. “Transforming the Source Digital Content for the Integration” beginning at para 433 and “Implementing the Integration” beginning at para. 443-492. In both of these sections, there are a number of different manners by which to ensure there is a smooth transition of the overlaid media (source digital content) in video frames being displayed subsequent, buffering to play in synch with the target digital content; adhering to protocol contained in source code, merging placements according to frames, scenes or file; using host region objects to transform source objects; applying blending). This can also be achieved by creation of transformation objects (see e.g. paras. 292-296). 
It would have been obvious for one of ordinary skill in the art, as of the effective filing date of Applicant’s claims, to have further modified Marino in view of same to have obtained the above. The motivation would be to enhance a user’s viewing experience.  
.  

	Regarding claim 8: please see also claim 1. 
	Marino further teaches: a non-transitory computer readable storage medium for storing instructions (claim 18, memory storing a computer program) that when executed by a computer processor (claim 18, executed by a processor) cause the computer processor to perform steps for detecting space suitable for overlaying media content onto an image (claims 1 and 18), the steps comprising.
	The steps of claim 8 correspond to the method of claim 1 and, thus, the same rationale for rejection applies. Modifying the method of claim 1 to be performed via instructions on a non-transitory CRM, as mapped above, would have been obvious to one of ordinary skill in the art as of the effective filing date of Applicant’s claims.  The motivation would be to make use of known hardware/software capabilities to perform tasks. 

	Regarding claim 10: see claim 3. 
	These claims are similar.  Thus, the same rationale for rejection applies. 

	Regarding claim 12: see claim 5. 
	These claims are similar.  Thus, the same rationale for rejection applies.

	Regarding claim 13: see claim 6. 
	These claims are similar.  Thus, the same rationale for rejection applies.

	Regarding claim 14: see claim 7. 
	These claims are similar.  Thus, the same rationale for rejection applies.

	Regarding claim 15: please see also claim 1. 
	Marino further teaches: a computer system comprising: a computer processor (claim 18, apparatus comprising a processor); and a non-transitory computer readable storage medium for storing instructions that when executed by a computer processor (claim 18) cause the computer processor to perform steps for detecting space suitable for overlaying media content onto an image (claims 1 and 18), the steps comprising.
	The steps of claim 15 correspond to the method of claim 1 and, thus, the same rationale for rejection applies. Modifying the method of claim 1 to be performed via a system, as mapped above, would have been obvious to one of ordinary skill in the art as of the effective filing date of Applicant’s claims.  The motivation would be to make use of known hardware/software capabilities to perform tasks.

	Regarding claim 17: see claim 3. 
	These claims are similar.  Thus, the same rationale for rejection applies. 

	Regarding claim 19: see claim 5. 
	These claims are similar.  Thus, the same rationale for rejection applies.

	Regarding claim 20: see claim 6. 
	These claims are similar.  Thus, the same rationale for rejection applies.

Claims 2, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Marino in view of Liao and Zhao, and further in view of Carter (U.S. Patent Application Publication No. 2019/0222776; cited in IDS). 

	Regarding claim 2:
	It would have been obvious for one of ordinary skill in the art to have combined and modified the applied references, in view of same, to have obtained: the method of claim 1, wherein processing the received image using a set of one or more image processing techniques to automatically generate one or more proposed spaces for media content item overlay further comprises: 
	generating a binary matrix representation of the received image; 
	determining one or more rectangular spaces that satisfy predefined minimum threshold parameters in the generated binary matrix; 
	blocking out text and faces in the determined one or more rectangular spaces in the generated binary matrix; 
	generating a sorted list of the rectangular spaces, wherein the sorting is performed based on a predefined parameter; and 
	providing the rectangular spaces in the generated sorted list as the one or more proposed spaces for media content item overlay in the received image, and the results of the modification would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	Re: the first generating step and determining steps above, see Marino, Fig. 8 and para. 199, 210-11, 247-50, 266-276, 312-34, 381-402 and related figures references in these paragraphs, which teaches assigning binary labels to an image (i.e. a binary matrix representation of the received image); and see same paras. re: the determining step, minimum threshold parameters can be related to occlusion, luminance, texture, color, location, visual salience, etc.  
	Re: the second generating step and providing steps above, Marino teaches providing identified host regions to a user as spaces for inserting the source content.  Marino also teaches that providing or outputting lists that meet desired objectives is known (see para. 94) as well as sorted lists based on predefined parameters (see e.g. para. 233, sorted list based on size; para. 292, sorted list of coordinates or other objects of data structure that enable placement of digital content. See also paras. 258, 314-15, 344-69 and Fig. 15). Modifying Marino, in view of itself, to have included the second generating and providing steps, based on predefined parameters, also per Marino, as lists of rectangular spaces, also per Marino, is all of taught, suggested, and obvious and predictable to one of ordinary skill in the art. 
	Re: blocking step of texts and faces, Marino teaches that the identification of suitable host regions for inserting source digital content can rely on object recognition and the presence or absence of objects in the host region objects (see e.g. paras. 95-105, 241, 252-58, 262-271 and 284-96).  Likewise, , Carter teaches detecting regions/portions that can be considered “negative space” (such as from the perspective of a rights holder in the underlying content), as areas with which to augment with content. See pars. 23-35 and Abstract.  Per Carter, identified candidate regions for which to overlay content (i.e. negative space) can have some of its pixels or objects excluded or blocked from augmentation/overlay (see e.g. para. 49, 66, here an example of excluding pixels corresponding to moving objects and/or foreground objects).  See also Figs. 1C, 2A-2B.  Carter is not particularly limited as to what criteria to apply to determine negative space, and what objects can be detected and included/excluded as candidate regions, and basically gives user discretion (see above mapping and paras. 43-59). 
	Modifying the applied references, in view of same, such to block text and faces, per both references, as objects detected but determined to not be suitable negative space, is both object and predictable over the prior art, and alternatively a design choice for one of ordinary skill based on the teachings of the prior art.  Applicant’s specification does not describe any criticality to the exclusion of text and faces, or any unexpected results from the exclusion of those objects specifically. 
	 One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.


	Regarding claim 9: see claim 2. 
	These claims are similar.  Thus, the same rationale for rejection applies.  

	Regarding claim 16: see claim 2. 
	These claims are similar.  Thus, the same rationale for rejection applies. 


Claims 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Marino in view of Liao and Zhao, and further in view of Liu, W., Anguelov, D., Erhan, D., Szegedy, C., Reed, S., Fu, C. Y., & Berg, A. C. (2016, October). Ssd: Single shot multibox detector. In European conference on computer vision (pp. 21-37). Springer, Cham (“Liu”). 

	Regarding claim 4:
	It would have been obvious for one of ordinary skill in the art to have combined and modified the applied references, in view of same, to have obtained: the method of claim 3, wherein the predefined target properties comprise: number of bounding boxes; area of a bounding box; shape of a bounding box; aspect ratio of a bounding box; and location of a bounding box, and the results of the modification would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	Marino teaches predefined properties that include: shape (i.e. parallelograms, see para. 276 and 282 or rectangles, Fig. 14), location (i.e. background), see para. 67 and 80, area (see e.g. paras 72 and 81, 97 and 393-97), number (see e.g. 220-27, where host regions are defined by pre-selected markers and therefore a number). 
Liu, regarding methods for detecting objects in images, teaches that aspect ratio, size, location and, number of bounding boxes can be used as predefined properties (see Abstract, Introduction, Section 2.2, Section 3, Fig. 4, which teaches defining a number/set of anchor boxes (bounding boxes) at different sizes, aspect ratios, and at different locations, and predict the detection box based on these references).   Recall, Marino also teaches bounding boxes (see mapping to claim 1 above).  Modifying the applied references, in view of same, to have included the above as predefined properties, taught by the prior art, would have been obvious and predictable to one of ordinary skill in the art. 
	The prior art included each element recited in claim 4, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.


	Regarding claim 11: see claim 4. 
	These claims are similar.  Thus, the same rationale for rejection applies.

	Regarding claim 18: see claim 4. 
	These claims are similar.  Thus, the same rationale for rejection applies.
	
	


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sarah Lhymn whose telephone number is (571)270-0632. The examiner can normally be reached M-F, 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Sarah Lhymn
Primary Examiner
Art Unit 2613



/Sarah Lhymn/Primary Examiner, Art Unit 2613